IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

KENYA LARON PROCTOR,                 NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-2296

WARDEN MONROE BARNES,

      Appellee.

_____________________________/

Opinion filed April 6, 2015.

An appeal from the Circuit Court for Columbia County.
Paul S. Bryan, Judge.

Kenya Laron Proctor, pro se, Appellant.

Jennifer Parker, General Counsel, and Lisa Martin, Assistant General Counsel,
Department of Corrections, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, ROWE, and SWANSON, JJ., CONCUR.